DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 9 is objected to because of the following informalities:  Please change “first patch” to “first patch portion”, “second patch” to “second patch portion”, “third patch” to “third patch portion” and “that compatible” to “that are compatible”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

_________________________________________________________________
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of U.S. Patent No. 11,130,297. Although the claims at issue are not identical, they are not patentably distinct from each other because 
With respect to claim 1, U.S. Patent No. 11,130,297 claims a patch comprising: a first portion having adhesive properties, a second portion having adhesive properties, and a third portion that is elastic and conformable, wherein the third portion is interposed between the first portion and the second portion and is held in a pre-stretched state by a structural liner that is removably adhered to the first portion and the second portion (Claim 1). 
While U.S. Patent No. 11,130,297 also claims a structural liner that is removably adhered to the first portion and the second portion, the remaining limitations of U.S. Patent No. 11,130,297 completely encompass those presented in instant claim 1. 
Claim 2 is rejected by claim 2 of U.S. Patent No. 11,130,297. 
Claim 3 is rejected by claim 1 of U.S. Patent No. 11,130,297. 
Claim 4 is rejected by claims 3 and 1 of U.S. Patent No. 11,130,297. 
Claim 5 is rejected by claim 3 of U.S. Patent No. 11,130,297. 
Claim 6 is rejected by claim 4 of U.S. Patent No. 11,130,297. 
Claim 7 is rejected by claim 5 of U.S. Patent No. 11,130,297. 
With respect to claim 8, U.S. Patent No. 11,130,297 claims a system comprising: a first patch portion having adhesive properties, a second patch portion having adhesive properties, a third patch portion that is elastic and conformable, wherein the third portion is interposed between the first patch portion and the second patch portion, and a structural liner removably adhered to the first patch portion and the second patch portion and configured to hold the third patch portion such that the third patch portion is under tension, and such that removal of the structural liner allows expansion and contraction of the pre-tensioned elastic third portion.
Claim 9 is rejected by claim 7 of U.S. Patent No. 11,130,297. 
Claim 10 is rejected by claim 8 of U.S. Patent No. 11,130,297.
Claim 11 is rejected by claim 9 of U.S. Patent No. 11,130,297. 
Claim 12 is rejected by claim 10 of U.S. Patent No. 11,130,297. 
Claim 13 is rejected by claim 11 of U.S. Patent No. 11,130,297. 
Claim 14 is rejected by claim 12 of U.S. Patent No. 11,130,297. 
Claims 15-20 are rejected by claims 13-18, respectively, of U.S. Patent No. 11,130,297. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


________________________________________________________________
Claim(s) 1, 3-5, 8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SWALLOW (US 5,820,958).
With respect to claim 1, SWALLOW discloses a patch (Title) comprising a first portion, 19, and a second portion, 17, and a third portion, 28, interposed between the first and second portions (Figures 4 and 7; Column 6, lines 1-15). The first and second portions have adhesive properties (Column 4, lines 8-20). The third portion is elastic (Column 4, lines 37-60) and the third portions is capable of absorbing contraction as the wall moves on either side of the crack (Column 5, lines 31-50). Thus, the third portion is conformable to wall movement on each side of the crack. 
With respect to claim 3, SWALLOW discloses that the third section of the patch is pre-stretched (and thus in a pre-tensioned state) (Column 6, lines 15-30). 
With respect to claim 4, SWALLOW discloses that the patch further comprises a structural support, 11, coupled to both the first and second portions (Figures 4 and 7) and are configured to hold the third portion in the stretched state (Column 6, lines 25-40). 
With respect to claim 5, SWALLOW discloses a liner 22 and 23, arranged on the first and second portions. The liner is arranged opposite the first and second portions from the structural support, with the adhesive being between the liners and structural supports (Figure 7; Column 6, lines 5-20). 
With respect to claim 8, SWALLOW discloses a patch (Title) comprising a first portion, 19, and a second portion, 17, and a third portion, 28, interposed between the first and second portions (Figures 4 and 7; Column 6, lines 1-15). The first and second portions have adhesive properties (Column 4, lines 8-20). The third portion is elastic (Column 4, lines 37-60) and the third portions is capable of absorbing contraction as the wall moves on either side of the crack (Column 5, lines 31-50). Thus, the third portion is conformable to wall movement on each side of the crack. 
SWALLOW discloses that the patch further comprises a structural liner, 11, coupled to both the first and second portions (Figures 4 and 7) and are configured to hold the third portion in the stretched state (e.g., under tension) (Column 6, lines 15-40). 
With respect to claim 10, SWALLOW discloses that the first and second patch portions are separated by the third patch portion, and the third patch portion has a width of 2 inches (e.g., the first and second portions are separated prior to stretching by 2 inches (Column 4, lines 45-60). Moreover, the third portion is stretched by 0.08 to 0.16 inches (Column 6, lines 20-25). Thus, the first and second portions are separated by more than two inches (and thus by at least 0.25 inches, as claimed) when the third portion is under tension. 
With respect to claim 12, SWALLOW discloses a liner 22 and 23, arranged on the first and second portions. The liner is arranged opposite the first and second portions from the structural support, with the adhesive being between the liners and structural supports (Figure 7; Column 6, lines 5-20). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
_______________________________________________________________
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SWALLOW (US 5,820,958) in view of HUBER (US 5,464,692).
With respect to claims 2 and 11, SWALLOW discloses that the third portion is made of an elastic material that can stretch and be painted (Column 5, lines 19-40). SWALLOW does not explicitly disclose that the third portion is made of a butyl rubber. HUBER discloses a tape that is flexible and able to deform to conform to the contour or curvature of the surface on which is applied and maintain that position over time without departure (Abstract). The flexible and deformable material is butyl rubber (Column 4, lines 22-30). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the third portion of SWALLOW as a butyl rubber as taught by HUBER so that the patch can be deformed and conformed to the contours of the walls over time without departure. 


______________________________________________________________________
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SWALLOW (US 5,820,958) in view of HOFFMANN, SR. (US 5,620,768).
With respect to claims 6 and 13, SWALLOW discloses that the patch comprises a liner (Column 6, lines 5-25) but does not disclose that the liner is a paper tape. HOFFMANN, SR. discloses that the release liner is Kraft paper (e.g., paper tape) are known as release materials for pressure sensitive adhesives (Column 7, lines 35-50). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a paper tape as the release liner of SWALLOW, as taught by HOFFMANN, SR., so that the pressure sensitive adhesive of the patch can be protected prior to application and the liners can also be removed without damage to the adhesive. 

_______________________________________________________________________
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SWALLOW (US 5,820,958) in view of HANSEN (US 8,511,029). 
With respect to claims 7 and 14, SWALLOW does not explicitly disclose that the structural support is a lattice. HANSEN discloses that the stretchable film portion of the patch is affixed to a mesh sheet (e.g., lattice- See figure 4) (Column 5, lines 58-68; Column 6, lines 1-10) and is strong enough to support the mud and smoothly repair a hole (Column 6, lines 15-22). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the structural supports of SWALLOW as a lattice, as taught by HANSEN, so that the patch is strong enough to support the drywall mud placed over it. 

_______________________________________________________________________
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SWALLOW (US 5,820,958).
With respect to claim 9, SWALLOW discloses that the patch can be repeatedly stretched and released without rupturing and also forms a strong bond with paint, even when stretched (Abstract; Column 2, lines 55-65). The thickness of the elastic membrane (which includes the first, second and third portions) is critical of the patch, which insures that the patch has the proper tensile strength that is sufficient to force the paint film into contraction after the patch is painted over (Column 4, lines 55-68). While SWALLOW does not explicitly disclose that the first, second and third patch portions are compatible with a paint having a similar elasticity as the third portions, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the third portion with a compatible elasticity as the paint thereon so that as the wall expands and contracts on each side of the crack and the third portion expands and contracts, the paint on the third portion will expand and contract at a similar rate thereby preventing cracking or buckling of the paint on the patch. 
Specifically, if the elasticity of the paint is not compatible with the elasticity of the third portion, the third portion could stretch more than the paint can, which would cause the paint to crack. If the paint expands more than the third portion, then the paint could expand more than the third portion and buckle as the paint expands. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745